DORAN, J.
I find that by the weight of the evidence the condition of petitioner’s right eye is the result of the fall. Not questioning the fact that some persons have been afflicted with visual defects without knowing, it is unbelievable that a perstin of petitioner’s trade could have for life used eyes with this difference of vision and not discover the difference. Against his testimony may be urged his interest and the fact that the doctors agree that it is surprising that the sight should be -so affected by violence without producing in the eye some (or more) evidence discoverable with the help of instruments. No one but a medical man can judge of the probibility or possibility of such damage being created by violence without leaving traces in the interior eye; but, disregarding wholly the testimony of lay witnesses- about the “bag of blood” and “bulging” eye, I think the weight of the remaining evidence (testimony and circumstances) favors *105the1 finding that the damage was done by the fall.
For Petitioner: Waterman & Greenlaw;.
For Respondent: Gardner, Pirce & Thornley.
On the law question, is a ninety per cent, loss of vision a loss of entire vision, an affirmative answer contradicts the meaning of plain words. If the Assembly did not mean entire loss, I think it is for them to furnish the remedy. In Boscarino’s case, 220 N. Y. 323, the loss was eighty per cent, instead of ninety, but the principle .is the same.
Petition denied.